Citation Nr: 0018598	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-49 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected varicose veins, currently rated as 50 
percent disabling.

2.  Entitlement to service connection for residuals of a 
scalp cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954 and from June 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Seattle, 
Washington.  In a June 1996 decision, the RO denied a claim 
by the veteran seeking entitlement to an increased disability 
rating for his service-connected varicose veins.  In an 
October 1996 decision, the RO denied a claim for entitlement 
to service connection for residuals of a scalp cyst.

The claim for entitlement to an increased disability rating 
for varicose veins was before the Board in February 1998, at 
which time that issue was remanded back to the RO for 
additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected varicose veins were most 
recently manifested by tortuous vessels of the left leg and 
superficial vessels of the right leg, of 1 to 1 1/2 centimeters 
in diameter, with moderate edema of the mid-calf and no 
stasis pigmentation, ulcerations, eczema, or noted deep 
circulatory involvement.  Subjective complaints were of 
intermittent pain, weakness, and numbness of the lower 
extremities.

4.  No competent evidence indicates that any current scalp 
cyst, or post-operative residuals thereof, were incurred in 
or are related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected varicose veins have not been 
met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 
4.25, 4.26, 4.104, Diagnostic Code 7120  (1999); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120  (1997) (amended 1998).

2.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for residuals of a scalp 
cyst.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating for varicose veins

a.  Regulatory background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
varicose veins and has asserted that his disability is 
currently worse than rated.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that a well-grounded claim 
for an increased rating was established where a veteran 
asserted that a service-connected condition had worsened 
since the last time a claim for an increased disability 
evaluation had been considered by VA).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of his varicose veins, as 
well as the opportunity to submit any additional evidence in 
support of his claim.  He has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence

Service medical records do not note the presence of varicose 
veins at the time of the veteran's entry into service, 
according to a January 1953 induction medical examination 
report.  Varicose veins were first noted in service in 
January 1954, according to a service outpatient note.  They 
involved his right leg and bothered him when standing or 
marching.  A December 1954 medical examination report shows 
that the veteran had varicose veins of both legs at the time 
of that examination.  Outpatient notes from 1954 and 1955 
describe the varicose veins as "severe."  A June 1955 re-
enlistment medical examination report notes moderate 
varicosity of the medial aspect of the right thigh.  A 
November 1955 clinical record indicates complaints of 
swelling and tenderness in the veins of both legs.  Physical 
examination revealed heavily engorged, tortuous, and 
superficial veins of both lower extremities, extending from 
the lower inguinal area to the feet.  The veteran underwent 
ligation and stripping of the varicose veins of the right leg 
in December 1955.  An August 1956 outpatient record reflects 
that his right leg varicose veins were only giving him minor 
trouble, but that the left leg was "bad," with weakness, 
burning, and pain on prolonged standing and walking.  The 
veteran underwent ligation and stripping of the varicose 
veins in the left leg in October 1957.  

Subsequent to service, a December 1963 VA examination report 
shows complaints of episodes of sudden numbness in the left 
leg.  Physical examination revealed well-healed surgical 
scars and a varicose vein in the medial aspect of the left 
thigh with several sacculations and another varicose vein in 
the lateral aspect of the lower leg.  Both were tortuous.  
There was no swelling, edema, pigmentation, or ulceration.  
After prolonged standing, there was mild cyanosis of the 
foot.  There were complaints of pain on touching the left 
leg.  There were no right leg complaints, although that 
extremity had 2 non-tortuous varicose veins.

The veteran was seen for his varicose veins in July 1965 and 
November 1966, according to VA outpatient notes.

A December 1966 VA examination report reiterates that the 
veteran had tortuous and dilated varicose veins in both lower 
extremities.  He complained of very severe tenderness to any 
touch on any area of his legs.  Sensory testing was 
inconsistent and did not follow a physiological distribution.  
There was no swelling, dermatitis, or skin changes.  Physical 
examination of the veins was nearly identical to that of the 
December 1963 VA examination; the examiner concluded that 
there had been no change in the varicosities since the prior 
examination.

VA counseling records from June 1969 and October 1971 
indicate that the veteran was not able to perform the duties 
of a seaman due to his varicose veins.

An April 1977 private physician letter states that the 
veteran had palpable, tender thromboses in the thighs and 
groin, left worse than right.

The veteran testified at a personal hearing at the RO in 
November 1977.  During the hearing, he stated that his 
varicose veins caused severe pain and occasionally caused his 
knees to give out on him.  He reported falling down at times, 
especially during weather temperature changes.  He indicated 
that he had swelling, but that it was not that bad compared 
to the electric shock-type pain.  He admitted to numbness and 
shaking in the legs.

A December 1977 VA examination report reveals that the 
veteran continued to have tortuous, dilated saphenous veins 
in both lower extremities.  Diagnosis was persistent varicose 
veins.  The veteran indicated pain and instability of the 
lower extremities and an inability to immediately get up 
after prolonged kneeling.  The examiner remarked that the 
veteran's complaints were subjective in nature and, in his 
opinion, over-dramatized.  It was noted that the veteran had 
refused further definitive prescription and had not given 
support hosiery an adequate trial.  The objective evidence 
did not support the claimed degree of disability.

The claims file contains VA treatment records dated from July 
1986 to March 1996.  A July 1986 outpatient note indicates 
extensive varicosities of both legs, with tenderness over the 
large varicosities and mild swelling.  A February 1987 note 
indicates ill-defined complaints referable to the left leg, 
namely an electrical sensation and intermittent giving-way of 
the leg.  Physical examination revealed full strength in the 
left leg and sensitivity to light touch.  Impression was 
"symptoms of unknown etiology."

A May 1996 VA examination report reveals that the veteran had 
good arterial pulses in both feet and femoral areas, no 
ulcerations, and no dependent edema.  There were prominent 
varicose veins in the left thigh and superficial ones below 
the knee and on the right leg.  There was very slight 
pigmentation of the legs, but no edema.

The most recent medical evidence is an October 1999 VA 
examination report.  It indicates that the veteran provided a 
somewhat disjointed history pertaining to his varicose vein 
disability.  He reported groin pain upon lifting more than 30 
pounds, knee pain on climbing stairs, leg numbness on 
prolonged standing, and electric type pain on prolonged 
sitting.  He complained of warmth in the legs, which, on one 
occasion, he allegedly measured at 162 degrees.  Physical 
examination revealed numerous, large, tortuous and 
superficial veins, particularly in the medial aspect of the 
left thigh from the groin to the patella.  They were 1 to 1 1/2 
centimeters in width.  They did not appear tender, although 
the veteran complained of diffuse tenderness to light touch 
in all areas of his lower extremities.  The right thigh had 
superficial veins, but they did not protrude above the normal 
circumference of the thigh.  The left calf had tortuous 
vessels that disturbed the normal circumference of the calf.  
The right calf had superficial vessels only.  There were 
purple superficial veins on the dorsum of the feet.  There 
was no evidence of stasis pigment changes, no ulcerations, 
and no evidence of eczema.  Vascular examination revealed 
positive femoral and dorsalis pedis pulses and diminished 
posterior tibial pulses.  There was 1+ moderately pitting 
edema of the mid-calf, which was soft; it had no board-like 
quality.  Neurologic examination revealed intact sensorium 
and motor strength.

c.  Analysis

(i)  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza, 7 Vet. App. at 506 (citations omitted); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence).  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175  (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), or, alternatively, whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).

During this appeal, as noted by the RO, VA regulations 
governing the rating of varicose vein disabilities were 
amended.  See 38 C.F.R. § 4.104, DC 7120  (1997)  (amended 
1998).  As such, the Board will consider both the old and 
amended regulations in determining whether an increased 
disability rating is warranted in this case and will employ 
the set of regulations most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313  (1991) (holding that, 
where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied).

(ii)  Proper rating

In order to warrant a disability rating in excess of 50 
percent under the old regulations, a bilateral varicose vein 
disability had to be "pronounced."  38 C.F.R. § 4.104, DC 
7120  (1997).  Specifically, it had to involve superficial 
veins above and below the knees, with involvement of the long 
saphenous vein, ranging over 2 centimeters in diameter, with 
marked distortion and sacculation, edema, and episodes of 
ulceration.  In addition, there had to be secondary 
involvement of the deep circulation with ulceration and 
pigmentation.  Id.

In this case, the Board concludes that a disability rating in 
excess of 50 percent is not warranted pursuant to the old 
regulations governing the rating of varicose veins.  The 
medical evidence of record does not indicate that the 
veteran's disability currently involves, or ever involved, 
ulceration or involvement of the deep circulation.  VA 
examination in 1999 revealed a normal vascular status, except 
for some moderately pitting edema of the mid-calf.  
Furthermore, the veins are not shown to be 2 centimeters in 
diameter, most recent examination revealing vessels of only 1 
to 1 1/2 centimeters in diameter.  Id.  The veteran's varicose 
veins are apparently severe, involving some tortuous vessels 
that are outside the diameter of the thigh; however these 
involve only the left thigh and calf.  The right lower 
extremity has superficial vessels only.  Overall, the 
evidence does not show manifestations more closely resembling 
"pronounced" varicose veins.  Therefore, the criteria for 
an increased disability rating under the old regulations are 
not met.  Id.

Under the amended criteria governing the rating of varicose 
vein disabilities, VA regulation require separately rating 
each lower extremity and, then, combining the ratings 
pursuant to 38 C.F.R. § 4.25 and § 4.26.  38 C.F.R. § 4.104, 
DC 7120  (1999).  Under DC 7120, varicose veins that are 
visible and palpable, but asymptomatic, warrant a 
noncompensable rating (0 percent).  A 10 percent rating is 
authorized for varicose veins with intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  Varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, warrant a 20 percent rating.  A 40 percent rating is 
authorized when there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is provided for varicose 
veins with persistent edema or subcutaneous induration, 
stasis pigmentation, or eczema, and persistent ulceration.  
Id.

In this case, the Board finds that the veteran's varicose 
veins of each leg reflect, at most, a 20 percent disability 
rating under the amended regulations of the Rating Schedule.  
See 38 C.F.R. § 4.104, DC 7120  (1999).  That is to say, the 
disability most closely resembles manifestations of 
persistent edema with aching and fatigue of the legs on 
prolonged standing or walking incompletely relieved by 
elevation.  Id.  As discussed above, the historical medical 
evidence consistently indicates no edema of the lower 
extremities, shown as recently as the May 1996 VA 
examination.  However, the 1999 VA examination revealed 1+ 
moderately pitting edema of the mid-calf.  While not 
necessarily suggestive of persistent edema, the Board also 
recognizes that the veteran has consistently complained of 
pain, numbness, and weakness in his lower extremities.  These 
symptoms closely resemble the "aching and fatigue" 
manifestations described in the regulations as representative 
of a 20 percent disability rating.  Id.

At the same time, the Board finds that entitlement to a 40 
percent disability rating is not warranted for either lower 
extremity.  That rating contemplates persistent edema and 
stasis pigmentation or eczema.  Id.  In this case, a very 
slight pigmentation of the legs was noted during the 1996 
examination, but there was no evidence of edema at that time.  
Conversely, stasis pigmentation was not found during the 1999 
examination, although some edema of the mid-calf was noted.  
Eczema of the lower extremities due to varicose veins has 
never been noted.  Overall, the Board finds no evidence that 
the veteran's varicose veins have ever had edema and either 
stasis pigmentation or eczema.  Hence, neither leg warrants a 
40 percent rating.

With a 20 percent disability rating assigned to each lower 
extremity due to varicose veins, the combined disability 
rating is 36 percent.  See 38 C.F.R. § 4.25  (1999).  
However, the veteran is also afforded an extra 10 percent 
(3.6) of this combined evaluation because his disability is a 
partial disability of both legs.  See 38 C.F.R. § 4.26  
(1999).  With the extra 10 percent added, the final 
disability rating assigned to the veteran's varicose vein 
disability is 40 percent (39.6).  Clearly, a rating in excess 
of 50 percent is not warranted.

It is worth noting that, while the veteran's varicose vein 
disability does not currently warrant an increased disability 
rating, his current 50 percent disability rating is protected 
from reduction.  The 50 percent disability rating was first 
assigned in a January 1969 RO rating decision and has been 
continuously assigned since that time.  Ratings in effect 
continuously for 20 or more years will not be reduced unless 
the rating was based on fraud.  38 C.F.R. § 3.951(b)  (1999).

In light of the above, the Board finds that the veteran is 
not entitled to a disability rating in excess of 50 percent 
pursuant to the Rating Schedule.  The Board has considered 
all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran or 
his representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), but finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against his claim.  The evidence regarding this issue is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).

As a result, the Board must deny the claim.


II.  Service connection for residuals of a scalp cyst

a.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence

Service medical records do not note any scalp problems, nor 
head trauma.  Medical examination reports dated January 1953, 
December 1954, June 1955, November 1957, and April 1958, all 
report a normal head, face, neck, and scalp status.

Subsequent to service, the first indication of any scalp 
problem is shown by June 1996 VA medical records.  They show 
that the veteran underwent dermatological surgery on June 12, 
1996, and that he had sutures removed from a scalp wound on 
June 20, 1996.  They indicate that the pathological report 
revealed a pilar tumor that was completely excised.

In his June 1996 claim, the veteran asserted entitlement to 
service connection for residuals of a scalp cyst, alleging 
that he underwent surgery for a scalp cyst and that the cyst 
was the result of hitting his head on the ceiling of an 
infantry carrier in service.

Two color photographs, received by VA in September 1996, show 
a fairly large wound on the top of the veteran's head, closed 
with surgical sutures.

c.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. 
App. at 506.   It is not enough that an injury or disease 
have occurred in service.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).

Here, the Board finds sufficient evidence of current scalp 
cyst residuals for purposes of a well-grounded claim.  
Competent evidence of such residuals is shown solely by the 
1996 VA medical records and color photographs.  They indicate 
that the veteran had a post surgical wound of the scalp due 
to a pilar tumor.  A pilar tumor is a benign, solitary tumor 
of the scalp that may ulcerate.  STEDMAN'S MEDICAL DICTIONARY 1872 
(26th ed., 1995).  Although this evidence is now more than 4 
years old and, thus, may not be indicative of the current 
status of his scalp, the Board will presume post-surgical 
scalp residuals exist, but only for purposes of well-
groundedness.

The second requirement for a well grounded claim is evidence 
of an inservice injury or disease.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Here, the Board finds that the 
veteran's claim fails.  The Board finds no competent evidence 
of an inservice injury or disease involving the scalp.  After 
careful review of all of the service medical records, the 
Board could not find any complaint of, treatment for, or 
diagnosis of any scalp disorder.  As a result, the Board must 
deny the veteran's claim.

It is noteworthy that, in lay statements, the veteran 
indicated that he injured his scalp in service at the same 
time that he incurred trauma to his nose, the latter of which 
required surgery.  The Board recognizes that a May 1958 
outpatient note indicates that the veteran had a disfigured 
nose and that he wanted it fixed.  Medical records from June 
1958 indicate that the deformity was a deflected nasal bone 
due to "old injuries," and that the veteran underwent 
septectomy.  However, there is no indication from these 
records of any inservice trauma to the scalp.  Specifically 
there is no support for the veteran's allegations that he hit 
his head on a ceiling.

Even if the claims file contained evidence that the veteran 
hit his head on a ceiling or had some other trauma to his 
head or scalp, he must still present competent evidence that 
any current scalp problems are related to that inservice 
trauma.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
This must be medical evidence.  Id.; Grottveit v. Brown,  5 
Vet. App. 91, 92-93  (1993).  That the veteran thinks hitting 
his head in the 1950s caused a pilar cyst in 1996 is not 
enough.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay persons are not competent to offer medical opinions as 
to etiology or diagnosis).  Here, there is no medical 
evidence suggesting that his excised pilar cyst is related to 
service.

d.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  The claims file contains no 
competent evidence that any presumed residuals of a scalp 
cyst are related to service, including to alleged head trauma 
in service.  As such, the claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303  (1999); 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide it on the merits.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Entitlement to an increased disability rating for service-
connected varicose veins is denied.

Entitlement to service connection for residuals of a scalp 
cyst is denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

